PER CURIAM.
Employer/Carrier appeal from a workers’ compensation order awarding claimant temporary total disability benefits from January 14, 1980, through the continuance of claimant’s temporary total disability. We affirm all aspects of the order except the award of temporary total disability benefits for the time period between January 14, 1980, and April 8, 1980.
There is no record evidence, other than the claimant’s testimony, showing she was temporarily and totally disabled between January 14 and April 8, 1980. The treating physician testified that he did not examine or treat the claimant between October 1979 and April 8, 1980, the date the claimant returned for treatment. He also testified that claimant had not obtained and utilized the traction apparatus that he had recommended in October 1979 when she returned to him on April 8,1980. Although claimant did work for one week at a nursing home in early February 1980, her testi*1292mony that she left her employment because of pain is insufficient to support the award of temporary total disability since she did not seek medical treatment until almost two months later on April 8, 1980, and did not follow her physician’s advice regarding traction. There was no medical evidence showing that she was unable to work between January and April 1980. Where there is no medical evidence that the claimant was temporarily and totally disabled, total disability cannot be established merely by the claimant’s testimony of an inability to work because of pain. Cardinal Industries, Inc. v. Dawkins, 392 So.2d 368 (Fla. 1st DCA 1981).
AFFIRMED in part and REVERSED in part.
ROBERT P. SMITH, Jr., C. J., and MILLS and SHIVERS, JJ., concur.